918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Ruey Lynn DAVIS, Petitioner.
No. 90-8049.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 14, 1990.

On Petition for Writ of Mandamus.  (CR-87-280)
Ruey Lynn Davis, appellant pro se.
PETITION DENIED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ruey Lynn Davis brought this mandamus petition seeking an order directing the district court to act on his 28 U.S.C. Sec. 2255 petition.  We hold that the district court has not unduly delayed, nor are there extraordinary circumstances warranting mandamus relief.   In re Beard, 811 F.2d 818 (4th Cir.1987).  We therefore grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.